 

 



Exhibit 10.1

 



 

Form of Lock-Up Agreement

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

The undersigned understands that you, as the representative (the
“Representative”) of the several underwriters named therein, propose to enter
into an Underwriting Agreement (the “Underwriting Agreement”) with Real Goods
Solar, Inc, a Colorado corporation (the “Company”), relating to a proposed
offering of securities of the Company (the “Offering”) including shares of Class
A 12.5% Mandatorily Convertible Preferred Stock, par value $0.0001 per share
(the “Preferred Stock”), and Series H warrants to purchase shares of Class A
common stock, par value $0.0001 per share (the “Common Stock”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Underwriting Agreement.

 

In consideration of the foregoing, and in order to induce you to participate in
the Offering, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without the prior
written consent of the Representative (which consent may be withheld in its sole
discretion), the undersigned will not, during the period (the “Lock-Up Period”)
beginning on the date hereof and ending on the date 90 days after the date of
the final prospectus relating to the Offering (the “Final Prospectus”), (1)
offer, pledge, announce the intention to sell, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, or file (or participate in the filing of) a registration
statement with the Securities and Exchange Commission in respect of, any shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for shares of Common Stock (including without limitation, shares of
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant), (2) enter into any swap or other agreement that transfers, in whole or
in part, any of the economic consequences of ownership of the shares of, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of shares of Common Stock or such other securities, in cash or
otherwise, (3) make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for shares of Common Stock, or (4) publicly announce
an intention to effect any transaction specific in clause (1), (2) or (3) above.
Notwithstanding the foregoing, if (i) the Company issues an earnings release or
material news, or a material event relating to the Company occurs, during the
last 17 days of the Lock-Up Period, or (ii) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this letter agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Representative waives such extension.



 



 

 



 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to: (a) transfers: (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein; or (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value; (b) the acquisition or exercise of any stock option
issued pursuant to the Company’s existing stock option plan, including any
exercise effected by the delivery of shares of Common Stock of the Company held
by the undersigned; or (c) the purchase or sale of the Company’s securities
pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof. For purposes of this Lock-Up Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of shares of Common Stock
even if such securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from such shares.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the undersigned’s shares of Common Stock except in
compliance with the foregoing restrictions.

 

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the securities to be sold thereunder, the undersigned shall be
released from all obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 



 

 

 

  Very truly yours,           Name:



 



 

 